Citation Nr: 1756290	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey D. Hedlund, Attorney


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1976.  


The TDIU issue on appeal was inferred as part of the appeal for a higher rating for the service-connected left knee disability which was before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  See July 2012 and December 2015 Board decisions; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's appeal was denied by the Board in a December 2015 decision.  He filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which vacated the December 2015 decision in a May 2017 order granting a May 2017 joint motion for remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to the service-connected disabilities, and is therefore entitled to TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.  

In this case, the Veteran is service connected for a left knee disability rated at 30 percent, left knee scar rated at 0 percent, and bronchitis rated at 0 percent.  Thus, his overall combined disability rating is 30 percent.

As noted above, the Board denied the Veteran's claim for a TDIU in December 2015.  In the May 2017 JMR, the parties agreed that the Board erred by applying the wrong legal standard in adjudicating the issue of TDIU.  Specifically, the JMR noted that the Board incorrectly required that the record reflect some factor that takes the case outside the norm for causing unemployability in order to warrant referral to the Director of Compensation Service for TDIU adjudication.  The JMR noted that there is no requirement for any factor to take cases "outside the norm" for referral for consideration of TDIU under 38 C.F.R. § 4.16(b), and that for veterans who do not meet the required disability percentages of 38 C.F.R. § 4.16(a), referral for consideration of TDIU requires only that they are "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 

In this case, the Veteran asserts that a TDIU is warranted because he is unemployable due to the service-connected disabilities.  He contends that his service-connected disabilities, along with his educational and occupational history and current occupational skills and capabilities, preclude him from securing substantially gainful employment.  The record reflects that the Veteran has completed high school and was employed by Lockheed Martin as a material handler from 1976 to 2004.  His duties included transportation, stocking, lifting, and inventory control.  A September 2008 vocational rehabilitation counselor evaluation reflects that the Veteran was fired from his job after he had an argument with his wife, who also worked at the same company, and that he was taken to jail.  The counselor found that the Veteran had rusty computer skills and if he returned work in his prior field, he would need to be working on a computer scanning in items.  Based on his service-connected left knee disability, the counselor concluded that the Veteran would be unable to stand all day, prolonged sitting could be aggravating, and his ability to walk was limited. 

At a March 2013 VA examination of the knees, the VA examiner noted that the Veteran worked in his previous employment as a stock clerk, which required him to stand and walk for a long period of time every day.  Based on the Veteran's complaints of pain and other limitations due to his left total knee replacement, which the VA examiner found was consistent with the objective findings upon examination, the VA examiner concluded that the Veteran would be more likely than not unable to perform his duties as a stock clerk for which he was training and experienced.  However, the VA examiner opined that a sedentary position with limited standing, walking, and lifting would not be precluded by the current limitations associated with his total left knee replacement. 

At a July 2014 VA examination of the knees, the VA examiner noted the Veteran's inability to tolerate standing for prolonged periods of time, and found that the Veteran would be unable to tolerate a position that required him to drive a forklift truck, a position he previously held.

In a November 2017 statement, the Veteran's representative asserted that the Veteran's "rusty" computer skills from a decade ago are now completely antiquated, and that throughout his career as a forklift driver and stock clerk, the Veteran never developed the skills that would allow him to be gainfully employed in a typical sedentary occupation, such as customer service, secretarial work, or clerical work.  The representative noted that the Veteran has never used Microsoft Office, typed a letter or an electronic mail (e-mail), used a home computer, or maintained a personal e-mail account.  The representative further indicated that the Veteran is unfamiliar with technology that is commonly used in sedentary jobs.  The Veteran's representative contends that based on the Veteran's educational and occupational background, and given functional impairment resulting from the service-connected left knee disability, the Veteran is precluded from securing and maintaining substantially gainful employment.  




Based on the foregoing, the Board finds evidence to suggest that the Veteran may have been unemployable due to the service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU should be remanded for referral to the Director, Compensation Service, for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's TDIU claim to the Director, Compensation Service, for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2. After completing the above, and any other development deemed necessary, readjudicate the TDIU claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




